U.S, Department o1 vusuve

United States Attorney
Southern District of New York

 

 

The Silvio J. Molo Building
One Saint Andrew ’s Plaza
New York, New York 10007

February 19, 2020
BY EC
BY ECE Lfrufor

The Honorable Paul A. Crotty

fyanel lint
United States District Judge (he Ul ltt hy #

Southern District of New York Iie 4
a 4 py /
Daniel Patrick Moynihan U.S, Courthouse Ap a3 wi ah ,

500 Pearl Street (Put =) He

New York, New York 10007 A ttidil untt

fo ould
Lu

Dear Judge Crotty: vier

Re: United States v. Michael Paulsen, 19 Cr, 660 (PAC)

The parties jointly write to request an adjournment of the conference scheduled in the
above-referenced case for February 20, 2020 at 4:30 p.m. The parties are currently engaging in
pre-trial disposition discussions and request additional time to continue these discussions. The
parties respectfully request that a conference date be scheduled in approximately 45 days.

The Government respectfully requests that the time between tomorrow and the conference
date set by the Court be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), to allow the parties time to engage in discussions regarding a potential pretrial
resolution of this matter. The Government respectfully submits that the proposed exclusion would
be in the interest of justice.

Respectfully submitted,

GEOFFREY S, BERMAN
United States Attorney for
the Southern District of New York

 

By: is/
Elinor L. Tarlow / Daniel H. Wolf
Assistant United States Attorneys
(212) 637-1036 /2237

ce: Joseph Sorrentino, Esq. (via ECP)
